Citation Nr: 1316639	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-07 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right tympanic membrane perforation, claimed as an ear injury, as secondary to an acquired psychiatric disorder. 

2.  Entitlement to service connection for bilateral hearing loss as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, and E.C.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from July 1960 to December 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

Jurisdiction over the instant matters was transferred to the New York RO after the issuance of the March 2007 rating decision. 

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 RO (Travel Board) hearing.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the RO requested records from the Social Security Administration (SSA).  The SSA sent a response (also in October 2011) that the request was forwarded to an additional storage facility (CAVES).  However, there does not appear to have been any follow up in obtaining these records (if any such records exist).

VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  VA's efforts to obtain records in Federal Custody must continue until the records are obtained, unless it is reasonably certain that they do not exist, or that further efforts would be futile.  Pub.L. 112-154, Title V, § 505(a), (b), Aug. 6, 2012, 126 Stat. 1192 (to be codified at 38 U.S.C.A. § 5103A(c)(2)) (formerly 38 U.S.C.A. § 5103A(b)(3)).

The AMC obtained a medical opinion in January 2013.  The physician who provided the opinion was unable to answer some of the posed questions and stated that the Veteran required an otolaryngology evaluation to evaluate her right ear disability.  VA generally has a duty obtain specialized examinations recommended by medical opinion providers.  Daves v. Nicholson, 21 Vet App 46 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should obtain the Veteran's SSA records, including follow up with CAVES, as needed.  

Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, the Veteran should be so advised.  She should be informed of the efforts made to obtain the records, and of any further action that will be taken with regard to her claims, including the possibility that they would be denied.

2.  The Veteran should be afforded the otolaryngology evaluation recommended by the physician who provided the January 2013 opinion.

The claims folder should be made available to the examiner.

The examiner should provide opinions as to whether the Veteran has any hearing loss disability that is the result of a disease or injury in service, including physical assaults.  For purposes of this opinion, the examiner should assume that the assaults occurred.

The examiner should provide an opinion as to whether the Veteran had a tympanic membrane perforation in service, and if so, whether any current hearing loss is the result of the perforation or has been made permanently worse.

If the Veteran had a tympanic membrane tear in service the examiner should state whether any residuals of the tear have been demonstrated since 2008.

The examiner should provide reasons for these opinions.  The opinions should reflect consideration of the Veteran's reports of injuries and symptoms.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so, and state whether the inability to provide the needed opinion is due to the limits of medical or scientific knowledge, or in the alternative whether there is additional evidence that would permit the opinion to be provided.

3.  If the claims remain denied, the AOJ should issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

